STEPHEN H. ANDERSON, Circuit Judge,
concurring.
I concur in the result in this case because as a practical matter it is required by this court’s opinion in King & King Enter. v. Champlin Petroleum Co., 657 F.2d 1147 (10th Cir.1981), cert. denied, 454 U.S. 1164, 102 S.Ct. 1038, 71 L.Ed.2d 320 (1982).
I would not go so far as to adopt the self-concealing fraud concept. “Self-concealing” is too amorphous. I prefer to maintain the requirement that a plaintiff show affirmative acts of concealment, although I would allow such acts to be part of the substantive misdeed. The justification for tolling the statute of limitations when there are affirmative acts of concealment independent of the underlying cause of action applies equally to acts of concealment which are also part of the cause of action. The defendant is not permitted to be rewarded, nor the diligent plaintiff punished, by the defendant’s successful design to frustrate discovery of the wrong until the statute bars redress.
However, the extent of this creeping judicial alteration of the statute must be recognized. Since conspiracies are secret by nature, our holding moves another step closer to eliminating any time bar for an undisclosed conspiracy, leaving only questions of the plaintiff’s knowledge and diligence for activating the statute. See Hall v. E.I. DuPont DeNemours & Co., 312 F.Supp. 358 (E.D.N.Y.1970). The few arguments to the contrary are unpersuasive. See F. Buddie Contracting, Inc. v. Seawright, 595 F.Supp 422, 429 n. 4 (N.D.Ohio 1984). Surely Congress could have fashioned the statute to run from the time of discovery if it had so desired, and it is not likely that the statute as written was intended to be the exception to a judicial rule. Over 100 years have passed since the Supreme Court spoke the words supposedly validating the “self-concealing” fraud rule in Bailey v. Glover, 88 U.S. (21 Wall.) 342, 22 L.Ed. 636 (1875), with a significant lack of acceptance of that rule by lower courts. The fact that most courts have required independent affirmative acts of concealment,1 when adoption of a self-concealing fraud rule would have eliminated most of their labors on the facts and disposed of or eliminated much of the litigation in this area, makes a powerful point, albeit by inference.
While ample justification exists for staying the statute in the face of defendants’ calculated secrecy, it must be remembered that statutes of limitation are consciously *883arbitrary, and serve a social purpose by being so. All those considerations are the business of Congress, not the courts.
-Adoption here of concealment in and of itself as the test for tolling, even when that concealment is coupled with intent and affirmative acts constituting a substantive wrong, still does not provide a satisfactory line of demarcation. Malefactors avoid consequences by seeking and keeping act, actor, or both secret. Such secrecy is, as it were, a “fraud” on the victim, whose recovery is stymied by an inability to know the act or discover the actor. Yet no one would venture that all statutes of limitation are or should be judicially amended to commence when the plaintiff at last discovers (after “due” diligence) that a wrong has been committed and by whom. Perhaps that is why most courts to date have adhered to the independent affirmative acts rule. That rule offers a test short of concealment in and of itself, i.e. it requires two separate wrongs: the underlying misdeed plus the further misdeed of the cover-up. That requirement of two wrongs also broadens the plaintiff’s evidentiary burden when bringing an action after the statutory period, thus providing some additional protection to defendants faced with the necessity of defending a charge on stale evidence. In this case and King and King, the evidentiary base is narrowed to the substantive wrong. The balance is somewhat restored by the clear and convincing standard imposed by the majority, and I hope that trial courts are liberal in granting dispositive motions at any appropriate stage of the proceedings where it appears that a plaintiffs case cannot fairly clear that hurdle because of the passage of time.

. See, e.g., Rutledge v. Boston Woven Hose and Rubber Co., 576 F.2d 248 (9th Cir.1978); City of Detroit v. Grinnell Corp., 495 F.2d 448 (2d Cir.1974); City of Philadelphia v. Nucero Corp., No. 86-3628, slip op. (E.D.Pa. March 17, 1987) [Available on WESTLAW, DCT database] ("[m]ost courts have required a showing of an affirmative act of concealment by the defendant that is independent of the underlying wrong.”); Pennsylvania v. Lake Asphalt & Petroleum Co., 610 F.Supp. 885 (M.D.Pa.1985).